Citation Nr: 0529022	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-24 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 decision of the 
Waco Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for hearing loss and 
tinnitus, each rated 10 percent.  The veteran seeks an 
increased rating for each disability.  In October 2005, the 
Board granted the veteran's motion to advance his appeal on 
the Board's docket.

Regarding the claim for an increased rating for tinnitus, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Smith v. Nicholson, No. 01-623 (U.S. 
Vet. App. April 5, 2005), that reversed a decision of the 
Board which concluded that under prior regulation no more 
than a single 10 percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  VA 
disagreed with the Court's decision in Smith, and is seeking 
to have the decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus related claims affected by 
Smith.  The specific claims affected by the stay include:  
(1) all claims in which (as here) a claim for compensation 
for tinnitus was filed prior to June 13, 2003, and a rating 
for tinnitus in excess of 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the tinnitus was not "persistent" for purposes of 38 C.F.R. 
§ 4.87, Code 6260.  Once a final decision is reached on 
appeal in the Smith case, the adjudication of tinnitus cases 
that have been stayed will resume.  For the foregoing 
reasons, the veteran's pending appeal for a higher rating for 
tinnitus is stayed, and the matter will not be further 
addressed below.  

This appeal, in part (the matter of the rating for hearing 
loss disability), is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations (and it is not alleged 
otherwise).  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence of record regarding the severity 
of the veteran's bilateral hearing loss consists of a 
December 2004 VA examination report that shows diagnoses of 
mild to severe sensorineural hearing loss, bilaterally.  More 
recently, in a July 2005 letter mailed directly to the Board, 
the veteran asserted that his bilateral hearing loss has 
increased in severity since the December 2004 VA examination.  
Specifically, the veteran reported that in July 2005 he was 
seen by a VA audiologist at a Waco VA medical facility who 
provided the veteran with a special telephone to enable him 
to hear telephone conversations, and a TV remote control to 
enable him to hear the TV without disturbing others too much.  
The veteran stated that he has difficulty hearing people 
speak, especially in groups, and he has difficulty hearing at 
church and/or in meetings.  In light of the veteran's July 
2005 letter regarding an apparent increased severity of his 
bilateral hearing loss, further development of medical 
evidence is indicated.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

As noted, the veteran reported that he was evaluated by a VA 
audiologist in July 2005.  VA treatment records are 
constructively of record, and may contain pertinent 
information.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
bilateral hearing loss from December 2004 
to the present, then obtain complete 
records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain any 
reports of VA treatment for bilateral 
hearing loss not already of record, to 
include any records pertaining to the 
appointment the veteran reportedly had 
with a VA audiologist in July 2005.  

2.  The RO should then arrange for the 
veteran to be afforded a VA audiological 
evaluation, with audiometric studies, to 
determine the current severity of his 
bilateral hearing loss.  His claims file 
must be available to the examiner for 
review in conjunction with the 
examination.  

3.  The RO should then review the claim 
for an increased rating for bilateral 
hearing loss.  If it remains denied, the 
RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


